Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 6, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  145188                                                                                               Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                    Bridget M. McCormack,
  UNITED SERVICES AUTOMOBILE                                                                                          Justices
  ASSOCIATION,
       Plaintiff/Counter-Defendant/Appellant,
  v                                                                 SC: 145188
                                                                    COA: 299307
                                                                    Ottawa CC: 09-001140-NF
  CHARLES RIMBEY and TERRY PARK,
  co-guardians of RANA REYES, a legally
  incapacitated individual,
        Defendants-Appellees,
  and

  SPECTRUM HEALTH HOSPITALS and
  SPECTRUM HEALTH CONTINUING CARE,
       Defendants/Counter-Plaintiffs/Appellees.

  ________________________________________/

         On order of the Court, the application for leave to appeal the April 19, 2012
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we REVERSE in part the judgment of the Court of
  Appeals. The trial court clearly erred in awarding the defendants attorney fees pursuant
  to MCL 500.3148(1), because the plaintiff’s initial refusal to pay benefits under the no-
  fault act was based on a legitimate question of factual uncertainty as to whether Rana
  Reyes suffered “accidental bodily injury” pursuant to MCL 500.3105(1) and (4). Ross v
  Auto Club Group, 481 Mich 1, 11 (2008). In all other respects, leave to appeal is
  DENIED, because we are not persuaded that the remaining question presented should be
  reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 6, 2013                    _________________________________________
           h0130                                                               Clerk